DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/034276 filed on April 27, 2022.

	



Response to Arguments

Applicant’s arguments have been considered but are not persuasive. 


On pg. 10-11, Applicant argues the reasoning for the 35 U.S.C. 101 rejection.  In particular Applicant states “Applicant contends it would not be possible for a human mind to process the volume of data associated with examining a database of records and determining which parts of a database query can be skipped while preserving an accurate reply”.

Examiner replies that the claimed invention is an abstract idea.   With respect to independent claims, 1, 9 and 17, specifically claim 1, 9 and 17 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.


On Pgs. 11-14 of remarks in regards to 35 U.S.C. 102 (a)(1), relating to claim 1, Applicant argues the amended limitations.

Examiner replies that Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
 With respect to independent claims, 1, 9 and 17, specifically claim 1, 9 and 17 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 2, 10 and 18, specifically claim 2, 10 and 18 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2, 10 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 2, 10 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 3 and 11, specifically claim 3, and 11 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining, by one or more processors, whether at least a part of the operations can be skipped, based on a combination of predetermined functions comprised in the NoSQL query queries; and in response to determining that at least a part of the operations can be skipped, determining, by one or more processors, that the NoSQL query queries satisfies the predetermined condition”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 4, specifically claim 4 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”, “comprise at least one of the following: a function for selecting distinct data records; a function for grouping data records; a function for checking existence of data records; a function for aggregation; and a function for joining data tables comprising the group of data records.”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5 and 13, specifically claims 5 and 13 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining a first cost of skipping at least a part of the operations based on the at least one index and a second cost of not skipping any of the operations; and in response to the first cost being below the second cost, determining that the NoSQL query queries satisfies the predetermined condition”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records” and “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”, ”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6, 14 and 19, specifically claims 6, 14 and 19 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “determining different index combinations based on the plurality of indexes, wherein the different index combinations can be used to skip different parts of the operations; determining respective costs of skipping the different parts of the operations based on the different index combinations; and determining the result of the NoSQL query queries by skipping a corresponding part of the operations based on the index combination”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries” and “selecting an index combination with the lowest cost from the different index combinations”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6, 14 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 6, 14 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 7 and 15, specifically claims 7 and 15 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “in response to the NoSQL query queries not satisfying the predetermined condition, determining, by one or more processors, the result of the NoSQL queries without skipping any of the operations”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 7 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 20 specifically claims 20 recites "determining if the NoSQL queries satisfies a predetermined condition”, “and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index”, “in response to the NoSQL query queries not satisfying the predetermined condition, determining, by one or more processors, the result of the NoSQL queries without skipping any of the operations”. These limitations could be reasonably and practically performed by the human mind, for instance based on the mental concept of determining if a request satisfies a condition and in response to satisfying the condition mentally skipping results that would not be required by the query.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, determining if the NoSQL queries satisfies a predetermined condition “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query.
For example, and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index “determining” in the context of this claim encompasses the user mentally determining by viewing is it currently raining. The precondition is currently.  The subject of raining is seen as the query. Since the user can see it is currently raining (and in response to the NoSQL queries satisfying the predetermined condition), the user can skip the steps of watching the weather forecast on a device, listening to weather on a sound device, asking a friend for current weather forecast, since the user can visually see it is currently raining (a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index). The different methods to locate the current rain forecast is seen as the index.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by one or more processors, NoSQL queries for a group of data records, wherein at least one index is created on at least one field of the data records and comprises index entries for storing and sorting respective values of the at least one field of the data records”, “skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Merriman et al. U.S. Patent Application Publication No. 2014/0032525 (herein as ‘Merriman’) and further in view of Chang et al. U.S. Patent Application No. 2018/0046550 (herein as ‘Chang’).

As to claim 1 Merriman teaches a computer-implemented method for processing cloud-based NoSQL a database queries, (Fig.1 and Par. 0063 Merriman discloses computers communicating in a network) comprising: 
Merriman does not explicitly but Chang teaches receiving, by one or more processors, NoSQL queries for a group of data records (Par. 0080 and Fig. 6 Chang discloses receiving a nosql query for data.  Par. 0020 Chang discloses the data to be documents.  Documents are seen as data records);
Merriman and Chang are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the non-relational searching of Merriman to include the non-natural language search of Chang, to improved search results. The suggestion/motivation to combine is that it would be obvious to try in order to receive search results in less time more satisfactory results (Par. 0003 Chang).
Merriman teaches wherein at least one index is created on at least one field of the data records (Par. 0054 Merriman discloses documents associated with data fields. Par. 0114 Merriman discloses an index is made up of multiple data fields.  Par. 0113 Merriman discloses the index is created from parsing aggregation operations to identify data and data fields that are needed in an operation);
and comprises index entries for storing and sorting respective values of the at least one field of the data records (Par. 0063 Merriman discloses metadata contains data field information such as index information. Par. 0096 Merriman discloses arrays are stored as data fields in the document. The array is seen as the index entry. Par. 0168 Merriman discloses the first and second entry of an array are numeric values.  Numeric values within the array are the stored and stored respective values);
determining if the NoSQL queries satisfies a predetermined condition (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. The matching of data fields within a database to search criteria of the nosql query is seen as satisfies.  The criteria of same is seen as predetermined condition);
and in response to the NoSQL queries satisfying the predetermined condition, determining, by one or more processors, a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL query based on the at least one index (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. Par. 0088 Merriman discloses based upon data not matching the data field criteria for a query, skipping the data operations and/or removing the operations to perform an optimized query.  Matching the data field criteria is seen as satisfying the predetermined condition. Skipping data operations or removing the operations is seen as skipping a part of operations). 


As to claim 2 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches wherein the operations comprise scanning each of the index entries, and skipping at least a part of the operations comprises: skipping, by one or more processors, scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the queries (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).

As to claim 3 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches further comprising: 
determining, by one or more processors, whether at least a part of the operations can be skipped, based on a combination of predetermined functions comprised in the NoSQL queries; and in response to determining that at least a part of the operations can be skipped, determining, by one or more processors, that the NoSQL satisfies the predetermined condition (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).


As to claim 4 Merriman in combination with Chang teaches each and every limitation of claim 3.
In addition Merriman teaches wherein the predetermined functions comprise at least one of the following: a function for selecting distinct data records; a function for grouping data records; a function for checking existence of data records; a function for aggregation; and a function for joining data tables comprising the group of data records (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results).

As to claim 6 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches wherein the data records are comprised in a plurality of data tables to be joined, the at least one index comprises a plurality of indexes created for the data tables, and determining the result of the NoSQL queries comprises: 
determining, by one or more processors, different index combinations based on the plurality of indexes (Par. 0113 Merriman discloses using indexes to access and return results.  Using indexes is seen as a different index combination);  
wherein the different index combinations can be used to skip different parts of the operations (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results); 
determining, by one or more processors, respective costs of skipping the different parts of the operations based on the different index combinations (Par. 0050 Merriman discloses using identifying filtering operations that when executed reduce the set of data to be analyze.  Par. 0113 Merriman discloses using different indexes by the routing process to access and return results);
selecting, by one or more processors, an index combination with the lowest cost from the different index combinations (Par. 0055 and Par. 0057 Merriman discloses using the dependency analysis and the aggregation operation to filter operations.  Par. 0085 Merriman discloses generating an optimized operation based upon filter operations. Par. 0086 Merriman discloses the data dependencies removing the unnecessary data based upon the filtering operation. The optimized operation is seen as the lowest cost); 
and determining, by one or more processors, the result of the NoSQL query by skipping a corresponding part of the operations based on the index combination (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).

As to claim 7 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches further comprising: in response to the NoSQL queries not satisfying the predetermined condition, determining, by one or more processors, the result of the NoSQL queries without skipping any of the operations (Par. 0120 Merriman discloses a skip operation can be configured to ignore a specified number of data elements (e.g., documents) and to pass on subsequent data after that number to the next operation). A next operation is seen as data elements.  The skip operation specifying a number of data elements is seen as the predetermined condition. Data elements not within a specified number of data elements is seen as not satisfying the predetermined condition. Performing the next operation on data elements outside the specified number of data elements is seen as without skipping any of the operations).

As to claim 8 Merriman in combination with Chang teaches each and every limitation of claim 1.
In addition Merriman teaches wherein the data records are a group of documents comprised in at least one collection in a non-relational database (Par. 0059 Merriman discloses the non-relational database).

As to claim 9 Merriman teaches a computer system for processing cloud-based No-SQL database query (Fig.1 and Par. 0063 Merriman discloses computers communicating in a network) comprising: 
a processing unit and a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing actions comprising (Par. 0173 Merriman discloses hardware such as computers);
Merriman does not explicitly but Chang teaches receiving a NoSQL queries for a group of data records (Par. 0080 and Fig. 6 Chang discloses receiving a nosql query for data.  Par. 0020 Chang discloses the data to be documents.  Documents are seen as data records);
Merriman and Chang are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the non-relational searching of Merriman to include the non-natural language search of Chang, to improved search results. The suggestion/motivation to combine is that it would be obvious to try in order to receive search results in less time more satisfactory results (Par. 0003 Chang).
Merriman teaches wherein at least one index is created on at least one field of the data records (Par. 0054 Merriman discloses documents associated with data fields. Par. 0114 Merriman discloses an index is made up of multiple data fields.  Par. 0113 Merriman discloses the index is created from parsing aggregation operations to identify data and data fields that are needed in an operation);
and comprises index entries for storing and sorting respective values of the at least one field of the data records (Par. 0063 Merriman discloses metadata contains data field information such as index information. Par. 0096 Merriman discloses arrays are stored as data fields in the document. The array is seen as the index entry. Par. 0168 Merriman discloses the first and second entry of an array are numeric values.  Numeric values within the array are the stored and stored respective values);
determining if the NoSQL queries satisfies a predetermined condition (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. The matching of data fields within a database to search criteria of the nosql query is seen as satisfies.  The criteria of same is seen as predetermined condition);
and in response to the NoSQL queries satisfying the predetermined condition, determining a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL queries based on the at least one index (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. Par. 0088 Merriman discloses based upon data not matching the data field criteria for a query, skipping the data operations and/or removing the operations to perform an optimized query.  Matching the data field criteria is seen as satisfying the predetermined condition. Skipping data operations or removing the operations is seen as skipping a part of operations).



As to claim 10 Merriman in combination with Chang teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the operations comprise scanning each of the index entries, and skipping at least a part of the operations comprises: skipping scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).


As to claim 11 Merriman in combination with Chang teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the actions further comprise: determining whether at least a part of the operations can be skipped, based on a combination of predetermined functions comprised in the NoSQL queries; and in response to determining that at least a part of the operations can be skipped, determining that the NoSQL queries satisfies the predetermined condition (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).


As to claim 12 Merriman in combination with Chang teaches each and every limitation of claim 11.
In addition Merriman teaches wherein the predetermined functions comprise at least one of the following: a function for selecting distinct data records, a function for grouping data records, a function for checking existence of data records, a function for aggregation, and a function for joining data tables comprising the group of data records (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results).


As to claim 14 Merriman teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the data records are comprised in a plurality of data tables to be joined, the at least one index comprises a plurality of indexes created for the data tables, and determining the result of the NoSQL queries comprises: 
determining different index combinations based on the plurality of indexes (Par. 0113 Merriman discloses using indexes to access and return results.  Using indexes is seen as a different index combination);  
wherein the different index combinations can be used to skip different parts of the operations (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results);
 determining respective costs of skipping the different parts of the operations based on the different index combinations (Par. 0050 Merriman discloses using identifying filtering operations that when executed reduce the set of data to be analyze.  Par. 0113 Merriman discloses using different indexes by the routing process to access and return results);
selecting an index combination with the lowest cost from the different index combinations (Par. 0055 and Par. 0057 Merriman discloses using the dependency analysis and the aggregation operation to filter operations.  Par. 0085 Merriman discloses generating an optimized operation based upon filter operations. Par. 0086 Merriman discloses the data dependencies removing the unnecessary data based upon the filtering operation. The optimized operation is seen as the lowest cost);
and determining the result of the NoSQL queries by skipping a corresponding part of the operations based on the index combination (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).

As to claim 15 Merriman in combination with Chang teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the actions further comprise: in response to the NoSQL queries not satisfying the predetermined condition, determining the result of the NoSQL queries without skipping any of the operations (Par. 0120 Merriman discloses a skip operation can be configured to ignore a specified number of data elements (e.g., documents) and to pass on subsequent data after that number to the next operation). A next operation is seen as data elements.  The skip operation specifying a number of data elements is seen as the predetermined condition. Data elements not within a specified number of data elements is seen as not satisfying the predetermined condition. Performing the next operation on data elements outside the specified number of data elements is seen as without skipping any of the operations).


As to claim 16 Merriman in combination with Chang teaches each and every limitation of claim 9.
In addition Merriman teaches wherein the data records are a group of documents comprised in at least one collection in a non-relational database (Par. 0059 Merriman discloses the non-relational database).


As to claim 17 Merriman teaches a computer program product for processing cloud-based NoSQL database queries, being tangibly stored on a non-transient machine- readable medium and comprising machine-executable instructions, the instructions, when executed on a device, causing the device to perform actions comprising (Fig.1 and Par. 0063 Merriman discloses computers communicating in a network): 
Merriman does not explicitly but Chang teaches receiving a NoSQL queries for a group of data records (Par. 0080 and Fig. 6 Chang discloses receiving a nosql query for data.  Par. 0020 Chang discloses the data to be documents.  Documents are seen as data records);
Merriman and Chang are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the non-relational searching of Merriman to include the non-natural language search of Chang, to improved search results. The suggestion/motivation to combine is that it would be obvious to try in order to receive search results in less time more satisfactory results (Par. 0003 Chang).
Merriman teaches wherein at least one index is created on at least one field of the data records (Par. 0054 Merriman discloses documents associated with data fields. Par. 0114 Merriman discloses an index is made up of multiple data fields.  Par. 0113 Merriman discloses the index is created from parsing aggregation operations to identify data and data fields that are needed in an operation);
and comprises index entries for storing and sorting respective values of the at least one field of the data records (Par. 0063 Merriman discloses metadata contains data field information such as index information. Par. 0096 Merriman discloses arrays are stored as data fields in the document. The array is seen as the index entry. Par. 0168 Merriman discloses the first and second entry of an array are numeric values.  Numeric values within the array are the stored and stored respective values);
determining if the NoSQL queries satisfies a predetermined condition (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. The matching of data fields within a database to search criteria of the nosql query is seen as satisfies.  The criteria of same is seen as predetermined condition);
and in response to the NoSQL queries satisfying the predetermined condition, determining a result of the NoSQL queries by skipping at least a part of operations required by the NoSQL queries based on the at least one index (Par. 0057 Merriman discloses the searching in a database for data fields that have the same data field criteria as the match operation. Par. 0088 Merriman discloses based upon data not matching the data field criteria for a query, skipping the data operations and/or removing the operations to perform an optimized query.  Matching the data field criteria is seen as satisfying the predetermined condition. Skipping data operations or removing the operations is seen as skipping a part of operations).


As to claim 18 Merriman in combination with Chang teaches each and every limitation of claim 17.
In addition Merriman teaches wherein the operations comprise scanning the index entries, and skipping at least a part of the operations comprises: skipping scanning at least one of the index entries, wherein the at least one of the index entries contributes nothing to the result of the NoSQL queries (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).

As to claim 19 Merriman in combination with Chang teaches each and every limitation of claim 17.
In addition Merriman teaches wherein the data records are comprised in a plurality of data tables to be joined, the at least one index comprises a plurality of indexes created for the data tables (Par. 0113 Merriman discloses using indexes to access and return results); and determining the result of the NoSQL queries comprises: 
determining different index combinations based on the plurality of indexes (Par. 0113 Merriman discloses using indexes to access and return results.  Using indexes is seen as a different index combination);  
wherein the different index combinations can be used to skip different parts of the operations (Par. 0155 Merriman discloses using the skip command to skip over a specified number of documents.  The skipped documents are not returned as results);
determining respective costs of skipping the different parts of the operations based on the different index combinations (Par. 0050 Merriman discloses using identifying filtering operations that when executed reduce the set of data to be analyze.  Par. 0113 Merriman discloses using different indexes by the routing process to access and return results);
selecting an index combination with the lowest cost from the different index combinations (Par. 0055 and Par. 0057 Merriman discloses using the dependency analysis and the aggregation operation to filter operations.  Par. 0085 Merriman discloses generating an optimized operation based upon filter operations. Par. 0086 Merriman discloses the data dependencies removing the unnecessary data based upon the filtering operation. The optimized operation is seen as the lowest cost);
and determining the result of the NoSQL queries by skipping a corresponding part of the operations based on the index combination (Par. 0155 Merriman discloses using the skip command to skip over a specified number of data elements.  The skipped elements are not returned as results).


As to claim 20 Merriman in combination with Chang teaches each and every limitation of claim 17.
In addition Merriman teaches wherein the actions further comprise: in response to the NoSQL queries not satisfying the predetermined condition, determining the result of the NoSQL queries without skipping any of the operations (Par. 0120 Merriman discloses a skip operation can be configured to ignore a specified number of data elements (e.g., documents) and to pass on subsequent data after that number to the next operation). A next operation is seen as data elements.  The skip operation specifying a number of data elements is seen as the predetermined condition. Data elements not within a specified number of data elements is seen as not satisfying the predetermined condition. Performing the next operation on data elements outside the specified number of data elements is seen as without skipping any of the operations).



6.	Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al. U.S. Patent Application Publication No. 2014/0032525 (herein as ‘Merriman’) and further in view of Chang et al. U.S. Patent Application No. 2018/0046550 (herein as ‘Chang’) and further in view of Li et al. U.S. Patent Application Publication No. 2007/0174292 (herein as ‘Li’).

As to claim 5 Merriman in combination with Chang teaches each and every limitation of claim 1.
Merriman in combination with Chang does not teach but Yan teaches further comprising: determining, by one or more processors, a first cost of skipping at least a part of the operations based on the at least one index and a second cost of not skipping any of the operations; and in response to the first cost being below the second cost, determining, by one or more processors, that the query satisfies the predetermined condition (Par. 0044 Yan discloses selecting a query to execute on a storage either primary, replica or remote database the based upon the information value. Sending the query to primary, replica or remote is seen as sending the query to either the primary DBMS or offload DBMS).
Merriman and Yan are analogous art because they are in the same field of endeavor, determining processing cost. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify determining the execution cost of Merriman to include determining the execution cost of Yan, to allow the system to reduce network latency by supporting load distribution to heterogeneous storages. The suggestion/motivation to combine is that it would be obvious to try to improve query processes by identifying and obtaining desired information in a time frame necessary to make a decision (Par. 0004 Yan).


As to claim 13 Merriman in combination with Chang teaches each and every limitation of claim 9.
Merriman in combination with Chang does not teach but Yan teaches wherein the actions further comprise: determining a first cost of skipping at least a part of the operations based on the at least one index and a second cost of not skipping any of the operations; and in response to the first cost being below the second cost, determining that the NoSQL queries satisfies the predetermined condition (Par. 0044 Yan discloses selecting a query to execute on a storage either primary, replica or remote database the based upon the information value. Sending the query to primary, replica or remote is seen as sending the query to either the primary DBMS or offload DBMS).
Merriman and Yan are analogous art because they are in the same field of endeavor, determining processing cost. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify determining the execution cost of Merriman to include determining the execution cost of Yan, to allow the system to reduce network latency by supporting load distribution to heterogeneous storages. The suggestion/motivation to combine is that it would be obvious to try to improve query processes by identifying and obtaining desired information in a time frame necessary to make a decision (Par. 0004 Yan).



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  May 18, 2022Examiner, Art Unit 2159                     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159